DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 2, the recitation “the fitting portion” lacks positive antecedent basis in the claims.	
With respect to claim 3, the recitation “said machined fitting portion” lacks positive antecedent basis in the claims.  
With respect to claim 6, the recitation “the die-cast material” in lines 2-3, 5 and 9 lacks positive antecedent basis in the claim.  In line 5, the recitation “the surface” lacks positive antecedent basis in the claim.  

Allowable Subject Matter
Claims 1 and 5 are allowed over the prior art of record. 
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 1 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a support portion provided on the body member that rotatably supports a drive member, wherein the support portion independent from the body member is formed by a support member having a higher corrosion resistance than the die-cast material of the body member.  Claims 2-5 depend either directly or indirectly from claim 1. 

Claim 6 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps including a fixing step of fixing to the body member a support member that rotatably supports a drive member and has a higher corrosion resistance than the die-cast material of the body member.  Claim 7 depends from claim 6. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Koike disclose a component of a fishing reel made of die-cast material and a coating layer applied to the die-cast material having a higher purity aluminum than that of the die-cast material and an anti-corrosion layer applied to the coating layer. Niitsuma et al disclose an anti-corrosion layer formed on a body member of a fishing reel.  Kato and Nishimura disclose an aluminum alloy member having an alumite coating for corrosion resistance. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/